      Case 2:20-cv-00413-KWR-KRS Document 49 Filed 08/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GREGORIO AND LUCY ARAGON, Individually
and on behalf of their minor children, JAYLENE
ARAGON and ADRIAN ARAGON, and
SUSAN DOMINGUEZ,

               Plaintiffs,

v.                                                               No. 2:20-cv-00413-KWR-KRS

UNLIMITED CONSTRUCTION, LLC d/b/a
UNLIMITED CONSTUCTION OF UTAH, LLC
and RICARDO LOPEZ GUERECA

               Defendants.


              STIPULATED ORDER APPOINTING GUARDIAN AD LITEM

       THIS MATTER is before the Court on the Parties Joint Motion to Appoint Guardian Ad

Litem to finalize the settlement. Having reviewed the pleading and being otherwise fully informed

on the premises, the Court finds as follows:

       1.      Jaylene Aragon and Adrian Aragon, minors, are persons entitled to protection

through the appointment of a Guardian ad Litem.

       2.      The Court has been informed that Scott K. Atkinson, Esquire is a member of the

Bar of the State of New Mexico and has consented and accepts the appointment as Guardian ad

Litem on behalf of Jaylene Aragon and Adrian Aragon.

       3.      Scott K. Atkinson’s address is:

               Atkinson Law Firm, LTD
               9400 Holly Ave. NE, Bldg. 4
               Albuquerque, NM 87122
               Telephone: (505) 944-1050
               Email: atkinsonlaw4242@gmail.com
      Case 2:20-cv-00413-KWR-KRS Document 49 Filed 08/25/21 Page 2 of 3




       IT IS THEREFORE ORDERED that Jaylene Aragon and Adrian Aragon are entitled to

protection through the appointment of a Guardian ad Litem.

       IT IS FURTHER ORDERED that Scott K. Atkinson, Esquire be, and hereby is,

appointed as Guardian ad Litem for Jaylene Aragon and Adrian Aragon and shall function as an

officer of the Court in his capacity as Guardian ad Litem.

       IT IS FURTHER ORDERED that this matter is set for a Fairness Hearing on Thursday,

October 21, 2021 at 10:00 a.m. via Zoom video conferencing. The hearing shall only be

accessible by counsel of record and the Guardian ad Litem. Counsel of record and the Guardian

ad Litem shall be provided instructions for accessing the hearing in a separate e-mail.

       IT IS SO ORDERED.



                                                                    ________________
                                                     HONORABLE KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE



Respectfully submitted,

BALDERRAMA LAW FIRM LLC


/s/Celedonia I. Balderrama
FRANK V. BALDERRAMA, ESQ.
CELEDONIA I. BALDERRAMA, ESQ.
7401 Hancock Ct NE, Suite B
Albuquerque, NM 87109
(505) 900-3834 – telephone
(505) 433-2384 – facsimile
Attorneys for the Aragon Minor Children

and

LAW OFFICES OF DAVID HOULISTON
      Case 2:20-cv-00413-KWR-KRS Document 49 Filed 08/25/21 Page 3 of 3



/s/Electronically approved on 08/23/2021
DAVID M. HOULISTON, ESQ.
7500 Jefferson St. NE, Ste. 106
Albuquerque, NM 87109
(505) 247-1223 – telephone
(505) 214-5204 – facsimile
Attorney for Susan Dominguez

and

ATWOOD MALONE TURNER & SABIN


/s/Electronically approved on 08/23/2021
LEE M. ROGERS, JR., ESQ.
ALYSSA D. ROGERS, ESQ.
P.O. Drawer 700
Roswell, NM 88202-0700
(575) 622-6221 – telephone
Attorneys for the Defendants
